Exhibit 10.32.1

AMENDMENT NO. 1

TO

AMENDED AND RESTATED

CAPITAL SUPPORT AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”) to the Amended and Restated Capital
Support Agreement, effective as of the 13th day of March 2009 (the “Amendment
Effective Date”), between SEI Daily Income Trust (the “Trust”) for and on behalf
of its Prime Obligation Fund (the “Fund”) and SEI Investments Company (the
“Support Provider”).

WHEREAS:

 

  1. The parties hereto have entered into an Amended and Restated Capital
Support Agreement, dated as of November 5, 2008 (the “Agreement”);

 

  2. The Support Provider intends to purchase from the Fund no later than
March 31, 2009 all of the Covered Investments that are issued by Cheyne Finance,
LLC and Gryphon Funding Limited (together, the “Cheyne Notes”); and

 

  3. Upon completion of the purchase, the parties wish to reduce the Required
Collateral Amount to reflect the decreased level of Covered Investments held by
the Fund.

NOW THEREFORE, in consideration of the premises, covenants, representations and
warranties contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

 

  1. Unless otherwise expressly provided herein, capitalized terms used herein
shall have the meanings assigned to them in the Agreement.

 

  2. No later than March 31, 2009, Support Provider shall purchase the Cheyne
Notes from the Fund at a purchase price to be determined in accordance with Rule
17a-9 under the Investment Company Act of 1940.

 

  3. Promptly after receipt by the Fund of payment for the sale of the Cheyne
Notes, the Fund shall cancel the Letter of Credit issued by JPMorgan Chase Bank,
N.A. to the Fund dated November 8, 2007 in the amount of one hundred twenty six
million dollars ($126,000,000) (the “Covered LOC”).

 

  4. Effective upon receipt by the Fund of payment for the sale of the Cheyne
Notes, Section 1(j) of the Agreement shall be deleted in its entirety and
replaced as set forth below:

“Required Collateral Amount” means Collateral having a value equal to the amount
by which the Amortized Cost Value of the Covered Investments exceeds 90% of the
then-current market value of the Covered Investments as determined by the Fund
for purposes of calculating the Fund’s net asset value per share.

 

  5. Effective upon receipt by the Fund of payment for the sale of the Cheyne
Notes, Schedule A to the Agreement shall be deleted in its entirety and replaced
with the Schedule A attached hereto.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Amendment No. 1 to the Capital
Support Agreement to be executed this 13th day of March, 2009.

 

SEI INVESTMENTS COMPANY By:   /s/ Dennis J. McGonigle Name:   Dennis J.
McGonigle Title:   Chief Financial Officer ADDRESS FOR NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

SEI DAILY INCOME TRUST for and on behalf of
its PRIME OBLIGATION FUND By:   /s/ Timothy D. Barto Name:   Timothy D. Barto
Title:   Vice President ADDRESS FOR NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

 

2



--------------------------------------------------------------------------------

SCHEDULE A TO SUPPORT AGREEMENT

 

Issuer

   Cusip    Par

Victoria Finance

   85431AKE6    $ 65,309,470

 

3